DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 2015/0215542 A1) in view of Kao et al. (US 2019/0227199 A1).

As to claim 1, Nomura et al. discloses an image capturing device (Figs.1-7: imaging unit 10), comprising:
a frame (Fig.1; [0091], [0110]: box-shaped housing 13, image sensor substrate 15, and cover member 32);
a flexible circuit board connected to the frame (Figs.1 and 8; [0095]: coil connecting board 33);

a first prism unit (Figs.1-8; [0091]: first lens-group unit 12) mounted at one end of the frame and at an object side of the camera lens assembly (As shown in Fig.7) and configured to receive light ([0089]: “light rays emanated from the photographic object and incident on the first lens element L1 along a first optical axis O1”);
a second prism unit (Figs.2-4 and 6-7; [0088]: second prism L12) mounted at another end of the frame (As shown in Fig.7) and at an image side of the camera lens assembly (Fig.7: the second prism L12 is on the image sensor (14) side).
Nomura et al. fails to disclose a first voice coil motor configured to drive the second prism unit to rotate about an X-axis direction in the frame; and
a second voice coil motor for configured to drive the second prism unit to rotate about a Y-axis direction in the frame,
wherein the first voice coil motor and the second voice coil motor each are electrically connected to the flexible circuit board, and the X-axis direction is perpendicular to the Y-axis direction.
However, Kao et al. teaches a first voice coil motor (Fig.9 and 10; [0372]: the second driving module 1-B1280) configured to drive a prism unit to rotate about an X-axis direction in the frame ([0372]: “the frame 1-B1230, the optical member holder 1-B1220, and the optical member 1-B1210 can be simultaneously driven to rotate relative to the housing 1-B11 around a second rotation axis 1-R2 (extending along the Z-axis)”. The Z-axis direction corresponds to the claimed X-axis direction); and
a second voice coil motor (Figs.4-6; [0356]: first driving module 1-B1260) for configured to drive the prism unit to rotate about a Y-axis direction in the frame ([0364]: “the optical member holder 1-B1220 and the optical member 1-B1210 can be driven to rotate relative to the frame 1-B1230 around a first rotation axis 1-R1 (extending along the Y-axis)”. The Y-axis direction corresponds to the claimed Y-
Additionally, Nomura et al. discloses the coils are electrically connected to the coil connecting board ([0111]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nomura et al. with the teaching of Kao et al. to a first voice coil motor configured to drive the second prism unit to rotate about an X-axis direction in the frame; and a second voice coil motor for configured to drive the second prism unit to rotate about a Y-axis direction in the frame, wherein the first voice coil motor and the second voice coil motor each are electrically connected to the flexible circuit board, and the X-axis direction is perpendicular to the Y-axis direction, so as to adjust the position of the external light on the image sensor ([0364]), thereby achieving desire effects and improving image quality. It should be noted that rotating the first prism provides a similar result as rotating the second prism.

As to claim 9, Nomura et al. in view of Kao et al. discloses the image capturing device as described in claim 1, further comprising:
an imaging element (Nomura et al.: Fig.2-4 and 6-7: image sensor 14 and ) configured to receive light reflected by the second prism unit (Nomura et al.: Figs.2-4 and 6-7; [0089]: “the light rays which are passed through the incident surface L12-a are reflected by a reflection surface L12-c of the second prism L12 in a direction along a third optical axis O3 (extending forwardly) and are incident on the imaging surface of an image sensor (image pickup device) 14 to form an object image thereon”),
wherein the imaging element comprises a circuit board (Nomura et al.: Figs.1-7: image sensor substrate 15) and a sensor electrically connected to the circuit board and is mounted on the frame (Nomura et al.: [0091]: “The image sensor 14, which is positioned immediately in front of the second prism L12, is fixedly mounted to an image sensor substrate 15 which is fixed to the housing 13”).

As to claim 10, Nomura et al. discloses a mobile electronic device ([0004]: mobile electronic device such as mobile phone with a camera), comprising a housing (the housing of the mobile phone) and an image capturing device mounted in the housing (Figs.1-7: imaging unit 10), wherein the image capturing device comprises:
a frame (Fig.1; [0091], [0110]: box-shaped housing 13, image sensor substrate 15, and cover member 32);
a flexible circuit board connected to the frame (Figs.1 and 8; [0095]: coil connecting board 33);
a camera lens assembly mounted at a middle of the frame (Figs.2-4 and 6-7: [0088]: a second lens group G2, a third lens group G3 and a fourth lens group G4);
a first prism unit (Figs.1-8; [0091]: first lens-group unit 12) mounted at one end of the frame and at an object side of the camera lens assembly (As shown in Fig.7) and configured to receive light ([0089]: “light rays emanated from the photographic object and incident on the first lens element L1 along a first optical axis O1”);
a second prism unit (Figs.2-4 and 6-7; [0088]: second prism L12) mounted at another end of the frame (As shown in Fig.7) and at an image side of the camera lens assembly (Fig.7: the second prism L12 is on the image sensor (14) side).
Nomura et al. fails to disclose a first voice coil motor configured to drive the second prism unit to rotate about an X-axis direction in the frame; and
a second voice coil motor for configured to drive the second prism unit to rotate about a Y-axis direction in the frame,
wherein the first voice coil motor and the second voice coil motor each are electrically connected to the flexible circuit board, and the X-axis direction is perpendicular to the Y-axis direction.
However, Kao et al. teaches a first voice coil motor (Fig.9 and 10; [0372]: the second driving module 1-B1280) configured to drive a prism unit to rotate about an X-axis direction in the frame ([0372]: “the frame 1-B1230, the optical member holder 1-B1220, and the optical member 1-B1210 can be simultaneously driven to rotate relative to the housing 1-B11 around a second rotation axis 1-R2 (extending along the Z-axis)”. The Z-axis direction corresponds to the claimed X-axis direction); and
a second voice coil motor (Figs.4-6; [0356]: first driving module 1-B1260) for configured to drive the prism unit to rotate about a Y-axis direction in the frame ([0364]: “the optical member holder 1-B1220 and the optical member 1-B1210 can be driven to rotate relative to the frame 1-B1230 around a first rotation axis 1-R1 (extending along the Y-axis)”. The Y-axis direction corresponds to the claimed Y-axis direction), and the X-axis direction is perpendicular to the Y-axis direction (Fig.6: Z-axis and Y-axis are perpendicular to each other).
Additionally, Nomura et al. discloses the coils are electrically connected to the coil connecting board ([0111]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nomura et al. with the teaching of Kao et al. to a first voice coil motor configured to drive the second prism unit to rotate about an X-axis direction in the frame; and a second voice coil motor for configured to drive the second prism unit to rotate about a Y-axis direction in the frame, wherein the first voice coil motor and the second voice coil motor each are electrically connected to the flexible circuit board, and the X-axis direction is perpendicular to the Y-axis direction, so as to adjust the position of the external light on the image sensor ([0364]), thereby achieving desire effects and improving image quality. It should be noted that rotating the first prism provides a similar result as rotating the second prism.

Claim 18 recites substantially similar subject matter as disclosed in claim 9; therefore, it is rejected for the same reasons.

Claims 2-6 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 2015/0215542 A1) in view of Kao et al. (US 2019/0227199 A1) as applied to claims 1 and 10 above, and further in view of Chan et al. (US 2015/0042870 A1).

As to claim 2, Nomura et al. in view of Kao et al. discloses the image capturing device as described in claim 1, wherein the first prism unit comprises a first prism configured to receive light incident along the Y-axis direction (As in the combination of Nomura et al. and Kao et al., the first prism receives light incident along front-rear direction, see Fig.2 of Nomura et al.) and to reflect the light incident along the Y-axis direction to the camera lens assembly along a Z-axis direction (Nomura et al.: Fig.2: light is then reflected along left-right direction to pass through the second, third, and fourth lens groups G2, G3, and G4), and the second prism unit comprises a second prism (Nomura et al.: Figs.2, 4, 6 and 7: second prism L12) configured to receive light from the camera lens assembly (Nomura et al.: Fig.2), wherein the Z-axis direction is perpendicular to the X-axis direction and Y-axis direction (Nomura et al.: Fig.2: the front-rear direction, left-right direction, and the up-down direction are perpendicular to each other).
The combination of Nomura et al. and Kao et al. does not disclose the second prism reflects the light from the camera lens assembly along the X-axis direction; instead, Nomura et al. discloses the second prism reflects the light from the camera lens assembly along the Y-axis direction (Fig.2: second prism L12 reflects the light along the front-rear direction).
However, Chan et al. teaches a second prism reflects the light from the camera lens assembly along three different directions (Fig.3A; [0145]: a color-splitting prism 310 directs the lights onto three image sensor in different directions).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nomura et al. and Kao et al. with the teaching of Chan et al. to have the second prism reflects the light from the camera lens assembly along any directions according to the design of the device, so as to properly perform the designed functions of the imaging device.

As to claim 3, Nomura et al. in view of Kao and Chan et al. discloses the image capturing device as described in claim 2, wherein the second prism unit further comprises a first frame body (Kao et al.: Fig.12: frame 1-B1230 corresponds to the first frame body in the claim) rotatably connected to the frame (Kao et al.: Figs.13 and 14; [0379-0380]: the frame 1-B1230 is connected to the housing 1-B11 through the second bearing member 1-B1234 and a second hinge 1-B1235) and a second frame body (Kao et al.: Fig.11: optical member holder 1-B1220) rotatably connected to the first frame body (Kao et al.: Figs.5 and 6; [0357]: “the optical member holder 1-B1220 can be pivotally connected to the frame 1-B1230 via the first hinge 1-B1250”), and the second prism is mounted in the second frame body (Kao et al.: [0357]: “the optical member 1-B1210 is disposed on the optical member holder 1-B1220”);
wherein the first voice coil motor comprises a first voice coil (Kao et al.: Figs. 9 and 10; [0372]:the fourth electromagnetic driving assembly 1-B1282 comprising a driving coil) and a first magnet (Kao et al.: Figs.9 and 10; [0372]: the third electromagnetic driving assembly 1-B1281 comprising a magnet) that forms a magnetic gap with the first voice coil (Kao et al.: See Fig.10), the first voice coil is fixed relative to the frame (Kao et al.: Fig.10; [0372]: the fourth electromagnetic driving assembly 1-B1282 comprising a driving coil is disposed on the housing 1-B11, which corresponds to the frame in the claim), and the first magnet is mounted on the first frame body (Kao et al.: Fig.10; [0372]: the third electromagnetic driving assembly 1-B1281 comprising a magnet is disposed on the frame 1-B1230, which corresponds to the first frame body in the claim); and
wherein the second voice coil motor comprises a second voice coil (Kao et al.: Figs.4, 6 and 11; [0364]: the first electromagnetic driving assembly 1-B1261 comprising a driving coil) and a second magnet (Kao et al.: Figs.4, 6 and 11; [0364]: the second electromagnetic driving assembly 1-B1262 comprising a magnet) that forms a magnetic gap with the second voice coil (Kao et al.: Fig.4), the second voice coil is fixed relative to the flexible circuit board, and the second magnet is mounted on the second frame body (Kao et al.: [0363]: the first electromagnetic driving assembly 1-B1261 and a second electromagnetic driving assembly 1-B1262 are disposed on the frame 1-B1230 and the optical member holder 1-B1220, respectively).

As to claim 4, Nomura et al. in view of Kao and Chan et al. discloses the image capturing device as described in claim 3, wherein the second prism unit further comprises a limiting spring, the limiting spring comprising one end connected to the first frame body and another end connected to the frame (Kao et al.: Fig.10; [0374-0375]: second steady member 1-B1290 is a spring sheet; it is connected to the housing 1-B11 and the frame 1-B1230).

As to claim 5, Nomura et al. in view of Kao and Chan et al. discloses the image capturing device as described in claim 3, wherein the second prism unit further comprises at least one limiting pin (Kao et al.: Fig.6; [0356]: first hinge 1-B1250), the first frame body is provided with at least one limiting hole (Kao et al.: Fig.6: the two holes in the two side wall of frame 1-B1230 correspond to the claimed at least one limiting hole), each of the at least one limiting pin includes one end mounted on the second frame body (Kao et al.: Fig.6; [0357]: the optical member holder 1-B1220 can be affixed to the first hinge 1-B1250) and another end inserted in one of the at least one limiting hole (Kao et al.: As shown in Fig.6, the first hinge 1-B1250 is inserted in the hole in the side wall of the optical member holder 1-B1220), and has an outer diameter smaller than an inner diameter of the one of the at least one limiting hole (in order to insert the first hinge 1-B1250 into the hole, the diameter of the first hinge has to be smaller than the diameter of the hole).

As to claim 6, Nomura et al. in view of Kao and Chan et al. discloses the image capturing device as described in claim 5, wherein the at least one limiting pin comprises two limiting pins mounted on two sides of the second frame body, respectively; and the at least one limiting hole comprises two limiting holes located at two sides of the first frame body, respectively (Kao et al.: See Fig.6).

Claims 11-15 recite substantially similar subject matter as disclosed in claims 2-6, respectively; therefore, they are rejected for the same reasons.

Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 2015/0215542 A1) in view of Kao et al. (US 2019/0227199 A1) and Chan et al. (US 2015/0042870 A1) as applied to claims 2 and 11 above, and further in view of Lee et al. (US 2018/0239162 A1).

As to claim 7, Nomura et al. in view of Kao and Chan et al. discloses the image capturing device as described in claim 2.
Nomura et al. discloses a first motor M1 and second motor M2 configured to adjust a movement of the camera lens assembly in the frame along the Z-axis direction (Figs.3 and 4; [0092]).
The above the combination fails to disclose a third voice coil motor configured to adjust a movement of the camera lens assembly in the frame along the Z-axis direction and electrically connected to the flexible circuit board,
wherein the camera lens assembly comprises a camera lens comprising a lens barrel and a lens set arranged in the lens barrel, the third voice coil motor comprises a third voice coil and a third magnet that forms a magnetic gap with the third voice coil, the third voice coil is fixed relative to the frame, and the third magnet is mounted on the lens barrel.
However, Lee et al. teaches a voice coil motor configured to adjust a movement of the camera lens assembly in the frame along the Z-axis direction (Figs.4 and 9; [0122]: the second driving part 1240 generates driving force to move the lens holder 1220 in the optical axial direction (the Z-axial direction) and electrically connected to the flexible circuit board ([0128]: the coil 1243b is mounted on the main board 1070),
wherein the camera lens assembly comprises a camera lens comprising a lens barrel and a lens set arranged in the lens barrel (Figs.3A and 3B: the lens holder 1220 corresponds to the claimed lens barrel; a plurality of lens included in the lens barrel corresponds to the claimed lens set), the voice coil motor comprises a voice coil and a magnet that forms a magnetic gap with the voice coil (Fig.4; [0123]: “the second driving part 1240 includes magnets 1241a and 1243a and the coils 1241b and 1243b disposed to face the magnets 1241a and 1243a”), the voice coil is fixed relative to the frame (Fig.9; [0128]: the coil 1243b is mounted on the main board 1070), and the magnet is mounted on the lens barrel ([0125]: “The magnets 1241a and 1243a are mounted on the lens holder 1220”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nomura et al., Kao et al. and Chan et al. with the teaching of Lee et al. to have a third voice coil motor configured to adjust a movement of the camera lens assembly in the frame along the Z-axis direction and electrically connected to the flexible circuit board, wherein the camera lens assembly comprises a camera lens comprising a lens barrel and a lens set arranged in the lens barrel, the third voice coil motor comprises a third voice coil and a third magnet that forms a magnetic gap with the third voice coil, the third voice coil is fixed relative to the frame, and the third magnet is mounted on the lens barrel, so as to provide a lens driving mechanism with high acceleration, simple structure, and small size. 

As to claim 8, Nomura et al. in view of Kao et al., Chan et al. and Lee et al. discloses the image capturing device as described in claim 7, wherein the camera lens assembly further comprises two guiding rods (Nomura et al.: Figs.3 and 4; [0092]: a pair of rods 22 and 23), one of the two guiding rods being mounted at one side of the frame facing away from the third voice coil motor (when modifying Nomura et al. with Lee et al., the lens groups G2, G3 and G4 would have two sets of magnets and coils on both up and down side of the lens groups, along with one guiding rod on each side. The rod 22 on the “down” side is being mounted at the “down” side of the frame facing away from the magnet and coil set at the “up” side, see Fig.3 of Nomura et al.) and being clamped to the lens barrel, and the other of the two guiding rods being mounted on the lens barrel and being slidably connected to the other side of the frame (As shown in Fig.3, the rod 22 is being clamped to the second lens group frame 20; and the rod 23 is slidably connected to the “up” side of the second lens group frame 20).

Claims 16-17 recite substantially similar subject matter as disclosed in claims 7-8, respectively; therefore, they are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696  

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696